Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Acknowledgement of Priority
Acknowledgement is made of applicant’s claim for domestic priority based on US Application 15/601016 filed on 05/22/2017.
Claim Rejections - 35 USC § 101
35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 11-18, and 20 are rejected on the ground of nonstatutory double patenting of the claims in U.S. Patent No. 10380259 B2. 
Limitations of Claims 1, 11, and 20 correspond to Claims 1, 9, and 17 of US 10380259 B2.
Limitations of Claims 2 and 12 correspond to Claims 2 and 10 of US 10380259 B2.
Limitations of Claims 3 and 13 correspond to Claims 3 and 11 of US 10380259 B2.
Limitations of Claims 4 and 14 correspond to Claims 4 and 12 of US 10380259 B2.
Limitations of Claims 5 and 15 correspond to Claims 5 and 13 of US 10380259 B2.
Limitations of Claims 6 and 16 correspond to Claims 6 and 14 of US 10380259 B2.

Limitations of Claims 8 and 18 correspond to Claims 8 and 16 of US 10380259 B2.
Claims 9, 21, and 22 are rejected on the ground of nonstatutory double patenting of the claims in U.S. Patent No. 10380259 B2 in view of Bespalov et al. (US 2012/0253792 A1). 
Regarding Claims 9, 21, and 22, Claims of US 10380259 B2 do not suggest that wherein the natural language processing operation comprises at least one of coreference resolution, paraphrase detection, word sense disambiguation, entity and event resolution, opinion mining, semantic relatedness, image-sentence ranking, image generation from text, story generation, subjectivity/objectivity classification, or question-type classification.
Bespalov teaches performing natural language processing comprising at least opinion mining / sentiment classification of text documents by performing semantic embedding of n-grams of the text documents (Abstract), the semantic embedding describing semantic relatedness between concepts (¶15, projecting n-grams into a low dimensional latent semantic space where the projection parameters are trained in a supervised fashion together with the sentiment classification task; ¶17, each element in the context of latent semantic indexing represents a concept).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to perform natural language process such as opinion mining based on the claimed vector data structure to solve excessively high-dimensional problem (Bespalov, ¶15).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.131(c). A registered attorney or agent of record may sign a terminal disclaimer.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 9-14, 16-17, and 20-22 are rejected under 35 USC 103(a) as being unpatentable over Qi et al. (US 2011/0270604 A1) in view of Ma et al. (Dependency-based Convolutional Neural Networks for Sentence Embedding).
Regarding Claims 1, 11, and 20, Qi discloses an apparatus (Fig. 8) comprising: 
at least one processor (¶97, computer having a processor); and 
at least one memory coupled to the at least one processor, wherein the at least one memory comprises instructions which, when executed by one or more processors of the at least one processor (¶98, ROM storing a program), causes the one or more processors to: 
receive, by a natural language embedding engine executing on the one or more processors, a document data object of an electronic document (¶30 and Fig. 3, two entities of interest CD5 and p56lck); 
analyze, by the natural language embedding engine, a structure of the electronic document to identify one or more structural document elements that have a relationship with the document data object (¶30, analyze grammatical structure of the sentence “CD5 is coupled to the protein-tyrosine kinase p56lck”); 
generate, by the natural language embedding engine, a dependency data structure representing the electronic document, wherein edges in the dependency data structure define relationships between document elements, and wherein at least one edge is generated in the dependency data structure to represent at least one relationship between the one or more structural document elements and the document data object (¶29, a dependency-based graph naturally encodes the grammatical structure within a sentence since edges indicate grammatical roles; ¶30-31, construct a graph from the dependency triplets of a given sentence “CD5 is coupled to the protein-tyrosine kinase p56lck”; e.g., word "CD5" is the subject of word "coupled" in the passive format (i.e., nsub pass dependency), word "kinase" is a noun compound modifier for word "p56lck" (i.e., nn), word "protein-tyrosine" is an adjectival modifier for word "p56lck" (i.e., amod dependency)); 
execute, by the natural language embedding engine, an embedding operation on the document data object based on the at least one relationship in the dependency data structure to thereby represent the document data object as a vector data structure (¶73-75, perform two auxiliary tasks to perform local word embedding and global word embedding; ¶75, represent each word as a vector in M-dimensional space; note ¶62, embodiments of the system represent each vertex on this graph with word embedding capturing contextual semantics, and describe each graph edge with their semantic categories); and 
perform, by a natural language processing engine executing on one or more of the processors, a natural language processing operation on the document data object based on the vector data structure (¶72, the system constructs an auxiliary task which learns to predict whether a given text sequence (short word window) exists naturally in biomedical literature, or not; LM tries to recognize if the word in the middle of the input window is related to its context or not), wherein the one or more structural document elements comprise one or more structural document elements that are non-local (¶75; the system uses another auxiliary task which aims to catch word semantics within longer text sequences, e.g., full documents; ¶79, "global" embedding found words semantically close in their long range topics across a document) contiguous with the document data object (¶32, it is normally observed that the semantics patterns of a word is associated with its local neighboring words to some extent, e.g. local semantic "chunk”; ¶79, "Local" embedding captures part-of-speech and "local" semantics). 
Qi does not disclose wherein the one or more structural document elements comprise one or more structural document elements that are non-local non-contiguous with the document data object.
According to the applicant, Ma teaches a method for sentence embedding using non-contiguous local context in which, instead of using k previous words as the context, Ma first parses each sentence using a dependency parser and uses the ancestors and siblings of a word in the parse tree as the word's context (US 2019/0370337 A1 at ¶35; see also Ma, p. 176, 2.4 Combined Model, the easiest way of combination is to concatenate representations (i.e., ancestors, siblings,) together and then feed into fully connected soft-max neural networks).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to use Qi’s Neural Network (NN) architecture for LM embedding learning with a sliding window approach where non-local (Qi, ¶79, "global" embedding found words semantically close in their long range topics across a document) and non-contiguous values of words (Ma, p. 176, 2.4 Combined Model concatenation includes ancestors and siblings that are non-contiguous) in the current window are concatenated and fed into subsequent layers which are classical neural network (NN) layers (with one hidden layer and another output layer, using sliding text windows of size 11) to generate one or more structural document elements that are non-local non-contiguous with the document data object (Qi, ¶75, each document is represented as a weighted sum of its included words' embeddings such that M-dimensional feature vector g(d) thus represents the semantic embedding of the current document d) where global structural document elements non-local and non-contiguous with document data object captures long distance Ma, p. 175, “in order to capture the long distance dependencies we propose dependency based convolution model (DCNN)”). 
Further regarding Claim 11, Qi discloses a computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed in a data processing system, causes the data processing system to implement the method of claim 1 and apparatus of claim 20 (¶98, ROM storing a program).
Regarding Claims 2 and 12, Qi discloses wherein the document data object is at least one of a natural language text data object comprising a portion of natural language textual content of the electronic document (¶30 and Fig. 3, “CD5 is coupled to the protein-tyrosine kinase p56lck”), or a non-natural language text data object representing an image, table, or other portion of non-textual content in the electronic document. 
Regarding Claims 3 and 13, Qi discloses wherein the document data object comprises a natural language sentence of the electronic document (¶30 and Fig. 3, “CD5 is coupled to the protein-tyrosine kinase p56lck”), and wherein the one or more structural document elements comprise at least one of a title of the electronic document or a section title of a section within the electronic document (¶79, “global” embedding found words semantically close in their long range topics across a document). 
Regarding Claims 9 and 21-22, Qi discloses wherein the natural language processing operation comprises at least one of coreference resolution, paraphrase detection, word sense disambiguation, entity and event resolution, opinion mining, semantic relatedness (¶18, SCGK adds three semi-supervised strategies to enable soft matching between (1) words, (2) grammatical dependencies, and (3) entire sentences; from a large unannotated corpus, these semi-supervision modules learn to capture contextual semantic patterns of elements inside natural sentences), image-sentence ranking, image generation from text, story generation (¶85, providing summarization), subjectivity/objectivity classification (¶30, e.g., word "CD5" is the subject of word "coupled" in the passive format (i.e., nsub pass dependency), word "kinase" is a noun compound modifier for word "p56lck" (i.e., nn), word "protein-tyrosine" is an adjectival modifier for word "p56lck" (i.e., amod dependency), or question-type classification (¶6, applying a classifier to the kernel to identify the relational pattern of interest in the text in response to a query). 
Regarding Claims 6 and 16, Qi discloses wherein analyzing the structure of the electronic document to identify the one or more structural document elements that have a relationship with the document data object comprises applying one or more rules defining dependency relationships between various types of structural document elements and document data objects in content of electronic documents (¶62, with two semi-supervised steps based upon unlabeled text sets, embodiments of the system represent each vertex on this graph with word embedding capturing contextual semantics, and describe each graph edge with their semantic categories; ¶79, "Local" embedding captures part-of-speech and "local" semantics, while "global" embedding found words semantically close in their long range topics across a document). 
Regarding Claims 7 and 17, Qi discloses wherein generating the dependency data structure comprises: generating edges as a dependency tuple having a first tuple element identifying a dependent document element, a second tuple element representing a dependency relationship, and a third tuple element representing a document element which ¶28, dependencies between pairs of words are defined as a set of triplets d(Wi,wj,gk); ¶29, where a grammatical function gk exists from word wi to word wj); and 
aggregating, for each document element in the electronic document, dependency tuples referencing the document element (¶62, embodiments of the system represent each vertex on this graph with word embedding capturing contextual semantics, and describe each graph edge with their semantic categories; ¶75, each document is represented as a weighted sum of its included words' embeddings).
Claims 4 and 14 are rejected under 35 USC 103(a) as being unpatentable over Qi et al. (US 2011/0270604 A1) in view of Ma et al. (Dependency-based Convolutional Neural Networks for Sentence Embedding) as applied to claims 1 and 11, in further view of Socher et al. (“Parsing Natural Scenes and Natural Language with Recursive Neural Networks”).
Qi does not disclose wherein the document data object comprises an image or table in content of the electronic document, and wherein the at least one structural document element comprises a reference to the image or table. 
Socher discloses a natural language embedding process for analyzing a structure of electronic document to identify one or more structural document elements that have a relationship with document data object wherein the document data object comprises an image or table in content of the electronic document, and wherein the at least one structural document element comprises a reference to the image or table (Fig. 1, 1. Introduction, “Images are oversegmented into small regions which often represent parts of objects or background. From these regions we extract vision features and then map these features into a “semantic” space using a neural network”; see also 3.1, Input Representation of Scene Images, equation 1 for mapping images to semantic space).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modify Qi’s Neural Network (NN) architecture in accordance to Socher in order to extract recursive structure / structural document element to not only identify the units that an image or sentence contains but also how they interact to form a whole (Socher, Abstract).
Claims 5 and 15 are rejected under 35 USC 103(a) as being unpatentable over Qi et al. (US 2011/0270604 A1) in view of Ma et al. (Dependency-based Convolutional Neural Networks for Sentence Embedding) as applied to claims 1 and 11, in further view of Mital et al. (US 2012/0159465 A1).
Qi does not disclose wherein the one or more structural document elements comprise at least one of: a link to another electronic document, wherein the at least one edge representing at least one relationship between the one or more structural document elements and the document data object comprises an edge representing a relationship between content of the other electronic document, and the document data object, or an association of the document data object with data in an external knowledge base, wherein the at least one edge representing at least one relationship between the one or more structural document elements and the document data object comprises an edge representing a relationship between content of the external knowledge base, and the document data object. 
Mital teaches a business intelligence (BI) document preserves references (structural document elements) to identities and formats of remote data sources comprising one or more structural document elements comprise at least one of: a link to another electronic document, Abstract, BI document specifies a graph of entities connected by directed edges from the output of one entity to an input of another entity. ¶18, an entity, for example, can represent an external data source; ¶37, another entity defined in the BI document 100 can reference data resident at a remote data source (such as the data warehouse 110); see also ¶45, query-able data source), and the document data object, or an association of the document data object with data in an external knowledge base, wherein the at least one edge representing at least one relationship between the one or more structural document elements and the document data object comprises an edge representing a relationship between content of the external knowledge base, and the document data object (Abstract, BI document specifies a graph of entities connected by directed edges from the output of one entity to an input of another entity. An entity, for example, can represent an external event source; ¶65, and Fig. 6). 
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modify Qi to implement structural document elements comprising a link to another electronic document or an association of document data object with data in an external knowledge base such that an entity / document data object can direct a remote data source to execute transformations on the remote data before returning a solution to the local computing device (Mital, Abstract; Qi, Abstract, applying a classifier to the kernel to identify the relational pattern of interest in the text in response to a query).
Claims 8 and 18 are rejected under 35 USC 103(a) as being unpatentable over Qi et al. (US 2011/0270604 A1) in view of Ma et al. (Dependency-based Convolutional Neural Networks for Sentence Embedding) as applied to claims 1 and 11, in further view of Socher et al. (“Dynamic Pooling and Unfolding Recursive Autoencoders for Paraphrase Detection”). 
Regarding Claims 8 and 18, Qi discloses wherein executing an embedding operation on the document data object based on the at least one relationship in the dependency data structure to thereby represent the document data object as a vector data structure (¶62, embodiments of the system represent each vertex on this graph with word embedding capturing contextual semantics, and describe each graph edge with their semantic categories) comprises: 
inputting the document data object into a trained neural network (¶73, a Neural Network (NN) architecture is used for this LM embedding learning with a sliding window approach, values of words in the current window are concatenated and fed into subsequent layers which are classical neural network (NN) layers); 
processing the document data object to generate an embedded document data object comprising the vector data structure (¶74, these learned embeddings give good representations of words where we take advantage of the complete context of a word (before and after) to predict its relevance); and 
outputting, by the neural network, the embedded document data object to the natural language processing engine (¶75, each document is represented as a weighted sum of its included words' embeddings; ¶79-80, learn abstraction for ASK). 
Qi does not disclose the neural network comprising a plurality of embedding encoders and at least one embedding decoder.
Socher discloses a neural network comprising a plurality of embedding encoders and at least one embedding decoder (Fig. 2, p. 2, Recursive Autoencoder, p. 3, Unfolding Recursive Autoencoder; p. 3, decoding step)
processing, by the plurality of embedding encoders, document data object to generate an embedded document data object comprising vector data structure, wherein each embedding encoder performs an encoding operation on the document data object with respect to a different type of structural document element (p. 2 in view of p. 1, given a list of word vectors x = (x1, …, xm) in the form of triplets, each neural network learns feature representations for each node in the tree such that the word vectors underneath each node can be recursively reconstructed as (x1’, …, xm’)); and 
outputting, by the neural network, the embedded document data object to a natural language processing engine (p. 2, paraphrase detection based on (x1’, …, xm’)). 
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modify Qi’s Neural Network (NN) architecture with a plurality of embedding encoders and at least one embedding decoder to reconstruct word embedding vectors for high accuracy syntactic and semantic analysis by reconstructing document data objects / sentences into fixed size representations (Socher, Abstract).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.

/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        02/26/2021